internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-107351-99 date date index no number release date re legend dear taxpayer date decedent date date son trust company date child child date statute statute state we received the letter submitted on behalf of taxpayer in which a ruling is requested on the federal gift_tax consequences of a proposed disclaimer this letter responds to that request the facts and representations submitted are as follows on date decedent executed a will on date decedent by codicil ratified and confirmed his will decedent died on date under decedent’s will a_trust trust was established for the benefit of son son’s wife taxpayer and son’s descendants son and trust company served as trustees of trust until date when son resigned in favor of his two children child and child child child and trust company have been serving as co-trustees of trust since date paragraph eight a of the will provides that the net_income from trust is to be paid to son for his lifetime paragraph eight b of the will provides that upon son’s death the trustees shall pay such part or all of his then remaining trust both principal and undistributed_income unto and among such one or more persons or legal entities excluding however son’s estate son’s creditors and the creditors of son’s estate and in such amounts and portions in further trust or otherwise as such son shall validly designate and appoint by his last will and testament duly executed by him after decedent’s death and probated within six months after his death and referring specifically by name and description to the limited testamentary_power_of_appointment paragraph eight c of the will provides that all assets not validly appointed by son after his death shall be held in further trust or if son does not survive decedent shall after decedent’s death be held in trust for taxpayer and the trustees shall pay the entire net_income therefrom to taxpayer if living for her life paragraph eight d of the will provides that upon taxpayer’s death the trustees shall pay over and distribute such part or all of trust both principal and income unto and among such one or more of decedent’s then living descendants and the then living spouses of decedent’s descendants in such amounts and proportions in further trust or otherwise as taxpayer shall validly designate and appoint by her last will and testament executed by her after decedent’s death and son’s death and duly probated within six months after her death and referring specifically by name and description to the limited testamentary_power_of_appointment paragraph eight e of the will provides that all assets if any of trust remaining in the hands of the trustees upon the death of the last to die of son taxpayer and decedent and not validly appointed by will shall be thereafter administered for such son’s then living descendants as provided in paragraph ten but if no descendant of son is then living shall be administered for the benefit of decedent’s other child his wife and his descendants paragraph nine b of the will provides that while a share shall be administered under paragraph b for the benefit of a descendant or descendants of son the trustees may pay to or apply for the benefit of such one or more of son’s children and other descendants from time to time living such sums from the net_income and or the principal of such share in such amounts and proportions whether equal or unequal and at such times whether regular or irregular as the trustees in their discretion may from time to time consider advisable and appropriate to provide or assist in providing for the proper maintenance support or education of such person or persons the trustees may accumulate all net_income if any not in their judgment required for such purposes from time to time and may add the same or any part thereof to the principal of such share in such amounts and at such times as they in their discretion shall deem advisable paragraph nine c of the will provides generally that after son’s death if taxpayer survives him she shall have the power to appoint principal from trust to and among decedent’s issue which appointment is to be effective at her death paragraph eleven b of the will provides that taxpayer has the non- cumulative right to withdraw from principal each year the greater of i five thousand dollars dollar_figure or ii five percent of the aggregate value at the end of the year of the assets out of which or the proceeds of which the exercise of such right to withdraw may be satisfied as provided in trust son died on date survived by taxpayer child and child taxpayer represents that she first learned of her interest in trust after son’s death on date taxpayer further represents that prior to this time other than a general understanding that son received income from certain trusts created by son’s family taxpayer had no actual knowledge of the terms or contents of decedent’s will or trust or that she was a contingent beneficiary taxpayer also represents that at no time has taxpayer received any benefits from trust taxpayer wishes to disclaim all of her interest in trust including the income_interest the special_power_of_appointment and the right of withdrawal it is represented that the disclaimer will be valid under local law in that a taxpayer has not received or accepted any interest in nor exercised any powers over the property to be disclaimed or any benefits therefrom at any time or since the date of decedent’s death b the disclaimer is in writing irrevocable and unqualified describing the interests to be disclaimed and is to be signed by taxpayer and c the disclaimer will be delivered to the register of wills and the trustees of trust on or before the date which is nine months after the date of son’s death you have asked us to rule that taxpayer’s disclaimer of her interest within nine months after learning of the existence of her interest in trust was made within a reasonable_time after knowledge of the existence of the transfer for purposes of sec_25_2511-1 and taxpayer’s disclaimer of her interest in trust within nine months of son’s death is not a taxable gift under sec_2511 ruling_request sec_2501 of the internal_revenue_code provides for a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect or whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible for example a taxable transfer may be effected by the creation of a_trust the forgiving of a debt the assignment of a judgment the assignment of the benefits of an insurance_policy or the transfer of cash certificates of deposit or federal state or municipal_bonds sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to the tax sec_25_2511-1 applies in the case of taxable transfers creating an interest in the person disclaiming made before date the regulation provides that where the law governing the administration of the decedent’s estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent whether the transfer is effected by the decedent’s will or the law of descent and distribution a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under local law there can be no refusal of ownership of property after its acceptance in the absence of facts to the contrary if a person fails to refuse to accept a transfer to him of ownership of a decedent’s property within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property whether there has been an unqualified refusal to accept ownership is dependent on the facts and circumstances of each case in 455_us_305 the court held that under a prior version of the regulation in effect prior to the enactment of sec_2518 the requirement that the disclaimer be made within a reasonable_time after the disclaimant obtained knowledge of the transfer references knowledge of the transfer creating the interest that is to be disclaimed rather than the actual transfer of the underlying property to the disclaimant the transfer creating the interest occurs when the interest whether vested or contingent is created and not when the interest actually vests in the disclaimant further in 908_f2d_890 11th cir cert_denied 501_us_1261 the court held that for purposes of sec_25 c a taxable transfer occurs where there is a generic completed_gift for federal transfer_tax purposes regardless of whether an estate or gift_tax is imposed on the completed_transfer see also irvine v 511_us_224 where the court discussed but did not decide these issues involving the application of that regulation the requirement in the regulations that the disclaimer must be made within a reasonable_time is a matter of federal rather than local law jewett v commissioner u s pincite whether a period of time is reasonable under the regulations is dependent on the facts and circumstances presented see eg the tax_court opinion in 70_tc_430 with respect to the disclaimer of interests created after date sec_25_2518-2 provides in part that in the case of a nongeneral_power_of_appointment the holder of the power permissible appointees or takers in default of appointment must disclaim within a nine month period after the original taxable transfer that created or authorized the creation of the power sec_2041 provides in part that the gross_estate includes any property with respect to which the decedent possessed at the time of death a general_power_of_appointment created after date sec_20_2041-1 provides that a power_of_appointment is not a general power if it is exercisable only in favor of one or more designated persons or classes other than the decedent the decedent’s creditors the decedent’s estate or the creditors of the estate or the power is expressly not exercisable in favor of the decedent his creditors the decedent’s estate or the creditors of his estate statute governs the disclaimer of interests created under a will and provides that the disclaimer must be received if a future_interest not later than nine months after the event determining that the taker of the property or interest has become finally ascertained and the interest indefeasibly vested statute provides that the disclaimer shall be in writing and shall be an irrevocable and unqualified refusal by the disclaimant to accept property or an interest therein describe the property or the interest disclaimed declare the disclaimer and the extent thereof and be signed by the disclaimant as discussed above sec_25_2511-1 governs the effectiveness of a disclaimer with respect to an interest created in a taxable transfer prior to in the instant case under the terms of trust taxpayer was a contingent beneficiary of trust in the event she survived son under jewett and ordway the taxable transfer creating taxpayer’s interest in trust occurred on date when decedent died therefore sec_25_2511-1 applies in determining the effectiveness of taxpayer’s disclaimer for federal transfer_tax purposes as discussed above under sec_25_2511-1 the disclaimer will not be subject_to the gift_tax if it is made within a reasonable_time after the disclaimant obtains knowledge of the transfer creating the interest the question of what constitutes a reasonable_time is dependent on federal rather than state criteria and is generally dependent on the facts and circumstances presented we note that a disclaimer made within nine months of the disclaimant learning of the existence of the transfer creating the interest would generally satisfy the reasonable_time requirement of the regulations in the absence of facts indicating a contrary result is warranted accordingly taxpayer’s disclaimer within nine months of learning of the existence of trust would be timely for purposes of sec_25_2511-1 we express or imply no opinion as to when taxpayer first obtained the requisite knowledge of the transfer creating the interest ruling_request in order to satisfy the requirements of sec_25_2511-1 the disclaimer must be effective under local law the proposed disclaimer meets the requirements of local law because it is in writing it is an irrevocable and unqualified refusal by taxpayer to accept property or an interest therein it describes the property or interest to be disclaimed it declares the disclaimer and the extent thereof and it is signed by the disclaimant statute provides that the disclaimer must be made not later than nine months after the event determining that the taker of the property or interest has become finally ascertained and the interest indefeasibly vested in the instant case taxpayer’s interest became indefeasibly vested on son’s death accordingly taxpayer’s disclaimer within nine months of son’s death is timely under the state disclaimer statutes regardless of when taxpayer obtained knowledge of the transfer for purposes of state law thus we conclude that taxpayer’s disclaimer within nine months of son’s death is effective under state law accordingly we conclude that assuming that taxpayer does not accept any of the benefits from trust prior to the disclaimer and assuming that taxpayer’s disclaimer is actually filed within nine months of learning of the existence of trust taxpayer’s disclaimer would be effective for federal gift_tax purposes we however specifically decline to rule as to when taxpayer first obtained knowledge of trust except as specifically ruled above no opinion is expressed or implied as to the federal tax consequences of the situation described above under any other provisions of the internal_revenue_code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
